Exhibit 10.3

EXECUTION COPY

GUARANTY

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of September 26, 2007 by
each of the Subsidiaries of priceline.com Incorporated (the “Borrower”) listed
on the signature pages hereto (each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Secured Obligations under the Credit Agreement described below. 
Unless otherwise defined herein, capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrower, the financial institutions party thereto (collectively,
the “Lenders”), and the Administrative Agent have entered into that certain
Credit Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which Credit Agreement provides, subject to the terms and conditions thereof,
for extensions of credit and other financial accommodations to be made by the
Lenders to or for the benefit of the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described in the Credit Agreement, each of the Guarantors is willing
to guarantee the Secured Obligations under the Credit Agreement and the other
Loan Documents;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH OF THE
GUARANTORS REPRESENTS AND WARRANTS TO EACH LENDER AND THE ADMINISTRATIVE AGENT
AS OF THE DATE OF THIS GUARANTY, GIVING EFFECT TO


 

 

--------------------------------------------------------------------------------



THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS ON THE
EFFECTIVE DATE, AND THEREAFTER ON EACH DATE AS REQUIRED BY SECTION 4.02 OF THE
CREDIT AGREEMENT THAT:


(A)           IT (I) IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY
DULY INCORPORATED OR ORGANIZED, AS THE CASE MAY BE, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION OR ORGANIZATION,
(II) IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE) UNDER THE LAWS OF EACH
JURISDICTION WHERE THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY, AND (III) HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY, AS THE CASE MAY BE, TO OWN, OPERATE AND
ENCUMBER ITS PROPERTY AND TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH
ITS BUSINESS IS CONDUCTED OR PROPOSED TO BE CONDUCTED, EXCEPT TO THE EXTENT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(B)           IT HAS THE REQUISITE CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP, AS APPLICABLE, POWER AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND
DELIVER THIS GUARANTY AND TO PERFORM ITS OBLIGATIONS HEREUNDER.  THE EXECUTION
AND DELIVERY BY IT OF THIS GUARANTY AND THE PERFORMANCE BY EACH OF ITS
OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY PROPER CORPORATE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP PROCEEDINGS, INCLUDING ANY REQUIRED
SHAREHOLDER, MEMBER OR PARTNER APPROVAL, AND THIS GUARANTY CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE AGAINST SUCH
GUARANTOR, IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY (I) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCES, REORGANIZATION OR SIMILAR
LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(II) GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW), AND (III) REQUIREMENTS OF REASONABLENESS, GOOD FAITH AND FAIR
DEALING.


(C)           NEITHER THE EXECUTION AND DELIVERY BY IT OF THIS GUARANTY, NOR THE
CONSUMMATION BY IT OF THE TRANSACTIONS HEREIN CONTEMPLATED, NOR COMPLIANCE BY IT
WITH THE TERMS AND PROVISIONS HEREOF, WILL (I) CONFLICT WITH THE CHARTER OR
OTHER ORGANIZATIONAL DOCUMENTS OF SUCH GUARANTOR, (II) CONFLICT WITH, RESULT IN
A BREACH OF OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE OR AWARD (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL PROPERTY
TRANSFER LAWS OR REGULATIONS) APPLICABLE TO SUCH GUARANTOR OR ANY PROVISIONS OF
ANY INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH SUCH GUARANTOR OR ANY OF SUCH
GUARANTOR’S SUBSIDIARIES IS PARTY OR IS SUBJECT OR BY WHICH IT OR ITS PROPERTY
IS BOUND OR AFFECTED, OR REQUIRE TERMINATION OF ANY SUCH INDENTURE, INSTRUMENT
OR AGREEMENT, (III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN WHATSOEVER
UPON ANY OF THE PROPERTY OR ASSETS OF SUCH GUARANTOR, OTHER THAN LIENS PERMITTED
OR CREATED BY THE LOAN DOCUMENTS, OR (IV) REQUIRE ANY APPROVAL OF SUCH
GUARANTOR’S BOARD OF DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS OR UNITHOLDERS
EXCEPT SUCH AS HAVE BEEN OBTAINED.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH GUARANTOR OF EACH OF THE LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY
DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL OF, OR
NOTICE TO, OR OTHER ACTION TO, WITH OR BY ANY GOVERNMENTAL AUTHORITY, INCLUDING
UNDER ANY ENVIRONMENTAL PROPERTY TRANSFER ACT OR ENVIRONMENTAL LAWS OR
REGULATIONS, EXCEPT FILINGS, CONSENTS OR NOTICES WHICH HAVE BEEN MADE.

                In addition to the foregoing, each of the Guarantors covenants
that, so long as any Lender has any Commitment or Letter of Credit outstanding
under the Credit Agreement or any amount payable under the Credit Agreement or
any other Secured Obligations shall remain unpaid, it will, and, if necessary,
will cause the Borrower to, fully comply with those covenants and agreements of
the Borrower applicable to such Guarantor set forth in the Credit Agreement.


SECTION 2.           THE GUARANTY.  EACH OF THE GUARANTORS HEREBY
UNCONDITIONALLY GUARANTEES, JOINTLY AND SEVERALLY WITH THE OTHER GUARANTORS, THE
FULL AND PUNCTUAL PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT STATED MATURITY,
UPON ACCELERATION OR OTHERWISE) OF THE SECURED OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, (I) THE PRINCIPAL OF AND INTEREST ON EACH LOAN MADE TO THE BORROWER
PURSUANT TO THE

 

 

2

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT, (II) OBLIGATIONS OWING UNDER OR IN CONNECTION WITH LETTERS OF
CREDIT, (III) ALL OTHER AMOUNTS PAYABLE BY THE BORROWER UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND INCLUDING, WITHOUT LIMITATION, ALL
SWAP OBLIGATIONS AND BANKING SERVICES OBLIGATIONS, AND (IV) THE PUNCTUAL AND
FAITHFUL PERFORMANCE, KEEPING, OBSERVANCE, AND FULFILLMENT BY THE BORROWER OF
ALL OF THE AGREEMENTS, CONDITIONS, COVENANTS, AND OBLIGATIONS OF THE BORROWER
CONTAINED IN THE LOAN DOCUMENTS (ALL OF THE FOREGOING BEING REFERRED TO
COLLECTIVELY AS THE “GUARANTEED OBLIGATIONS”).  UPON THE FAILURE BY THE
BORROWER, OR ANY OF ITS AFFILIATES, AS APPLICABLE, TO PAY PUNCTUALLY ANY SUCH
AMOUNT OR PERFORM SUCH OBLIGATION, SUBJECT TO ANY APPLICABLE GRACE OR NOTICE AND
CURE PERIOD, EACH OF THE GUARANTORS AGREES THAT IT SHALL FORTHWITH ON DEMAND PAY
SUCH AMOUNT OR PERFORM SUCH OBLIGATION AT THE PLACE AND IN THE MANNER SPECIFIED
IN THE CREDIT AGREEMENT OR THE RELEVANT OTHER LOAN DOCUMENT, AS THE CASE MAY
BE.  EACH OF THE GUARANTORS HEREBY AGREES THAT THIS GUARANTY IS AN ABSOLUTE,
IRREVOCABLE AND UNCONDITIONAL GUARANTY OF PAYMENT AND IS NOT A GUARANTY OF
COLLECTION.


SECTION 3.           GUARANTY UNCONDITIONAL.  THE OBLIGATIONS OF EACH OF THE
GUARANTORS HEREUNDER SHALL BE UNCONDITIONAL AND ABSOLUTE AND, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED BY:

(I)            ANY EXTENSION, RENEWAL, SETTLEMENT, INDULGENCE, COMPROMISE,
WAIVER OR RELEASE OF OR WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR ANY PART
THEREOF OR ANY AGREEMENT RELATING THERETO, OR WITH RESPECT TO ANY OBLIGATION OF
ANY OTHER GUARANTOR OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER (IN ANY SUCH
CASE) BY OPERATION OF LAW OR OTHERWISE, OR ANY FAILURE OR OMISSION TO ENFORCE
ANY RIGHT, POWER OR REMEDY WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR ANY
PART THEREOF OR ANY AGREEMENT RELATING THERETO, OR WITH RESPECT TO ANY
OBLIGATION OF ANY OTHER GUARANTOR OF ANY OF THE GUARANTEED OBLIGATIONS;

(II)           ANY MODIFICATION OR AMENDMENT OF OR SUPPLEMENT TO THE CREDIT
AGREEMENT, ANY SWAP AGREEMENT, ANY BANKING SERVICES AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY SUCH AMENDMENT WHICH MAY INCREASE
THE AMOUNT OF, OR THE INTEREST RATES APPLICABLE TO, ANY OF THE GUARANTEED
OBLIGATIONS GUARANTEED HEREBY;

(III)          ANY RELEASE, SURRENDER, COMPROMISE, SETTLEMENT, WAIVER,
SUBORDINATION OR MODIFICATION, WITH OR WITHOUT CONSIDERATION, OF ANY COLLATERAL
SECURING THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, ANY OTHER GUARANTIES
WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, OR ANY OTHER
OBLIGATION OF ANY PERSON OR ENTITY WITH RESPECT TO THE GUARANTEED OBLIGATIONS OR
ANY PART THEREOF, OR ANY NONPERFECTION OR INVALIDITY OF ANY DIRECT OR INDIRECT
SECURITY FOR THE GUARANTEED OBLIGATIONS;

(IV)          ANY CHANGE IN THE CORPORATE, PARTNERSHIP, LIMITED LIABILITY
COMPANY OR OTHER EXISTENCE, STRUCTURE OR OWNERSHIP OF THE BORROWER OR ANY OTHER
GUARANTOR OF ANY OF THE GUARANTEED OBLIGATIONS, OR ANY INSOLVENCY, BANKRUPTCY,
REORGANIZATION OR OTHER SIMILAR PROCEEDING AFFECTING THE BORROWER OR ANY OTHER
GUARANTOR OF THE GUARANTEED OBLIGATIONS, OR ANY OF THEIR RESPECTIVE ASSETS OR
ANY RESULTING RELEASE OR DISCHARGE OF ANY OBLIGATION OF THE BORROWER OR ANY
OTHER GUARANTOR OF ANY OF THE GUARANTEED OBLIGATIONS;

(V)           THE EXISTENCE OF ANY CLAIM, SETOFF OR OTHER RIGHTS WHICH THE
GUARANTORS MAY HAVE AT ANY TIME AGAINST THE BORROWER, ANY OTHER GUARANTOR OF ANY
OF THE GUARANTEED OBLIGATIONS, THE ADMINISTRATIVE AGENT, ANY HOLDER OF SECURED
OBLIGATIONS OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR IN CONNECTION
WITH ANY UNRELATED TRANSACTIONS, PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE
ASSERTION OF ANY SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;

 

3

--------------------------------------------------------------------------------


(VI)          THE ENFORCEABILITY OR VALIDITY OF THE GUARANTEED OBLIGATIONS OR
ANY PART THEREOF OR THE GENUINENESS, ENFORCEABILITY OR VALIDITY OF ANY AGREEMENT
RELATING THERETO OR WITH RESPECT TO ANY COLLATERAL SECURING THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF, OR ANY OTHER INVALIDITY OR UNENFORCEABILITY
RELATING TO OR AGAINST THE BORROWER OR ANY OTHER GUARANTOR OF ANY OF THE
GUARANTEED OBLIGATIONS, FOR ANY REASON RELATED TO THE CREDIT AGREEMENT, ANY SWAP
AGREEMENT, ANY BANKING SERVICES AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
PROVISION OF APPLICABLE LAW, DECREE, ORDER OR REGULATION PURPORTING TO PROHIBIT
THE PAYMENT BY THE BORROWER OR ANY OTHER GUARANTOR OF THE GUARANTEED
OBLIGATIONS, OF ANY OF THE GUARANTEED OBLIGATIONS OR OTHERWISE AFFECTING ANY
TERM OF ANY OF THE GUARANTEED OBLIGATIONS;

(VII)         THE FAILURE OF THE ADMINISTRATIVE AGENT TO TAKE ANY STEPS TO
PERFECT AND MAINTAIN ANY SECURITY INTEREST IN, OR TO PRESERVE ANY RIGHTS TO, ANY
SECURITY OR COLLATERAL FOR THE GUARANTEED OBLIGATIONS, IF ANY;

(VIII)        THE ELECTION BY, OR ON BEHALF OF, ANY ONE OR MORE OF THE HOLDERS
OF SECURED OBLIGATIONS, IN ANY PROCEEDING INSTITUTED UNDER CHAPTER 11 OF TITLE
11 OF THE UNITED STATES CODE (11 U.S.C. 101 ET SEQ.) (OR ANY SUCCESSOR STATUTE,
THE “BANKRUPTCY CODE”), OF THE APPLICATION OF SECTION 1111(B)(2) OF THE
BANKRUPTCY CODE;

(IX)           ANY BORROWING OR GRANT OF A SECURITY INTEREST BY THE BORROWER, AS
DEBTOR-IN-POSSESSION, UNDER SECTION 364 OF THE BANKRUPTCY CODE;

(X)            THE DISALLOWANCE, UNDER SECTION 502 OF THE BANKRUPTCY CODE, OF
ALL OR ANY PORTION OF THE CLAIMS OF THE HOLDERS OF SECURED OBLIGATIONS OR THE
ADMINISTRATIVE AGENT FOR REPAYMENT OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS;

(XI)           THE FAILURE OF ANY OTHER GUARANTOR TO SIGN OR BECOME PARTY TO
THIS GUARANTY OR ANY AMENDMENT, CHANGE, OR REAFFIRMATION HEREOF; OR

(XII)          ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY THE
BORROWER, ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS, THE ADMINISTRATIVE
AGENT, ANY HOLDER OF SECURED OBLIGATIONS OR ANY OTHER PERSON OR ANY OTHER
CIRCUMSTANCE WHATSOEVER WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 3,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF ANY GUARANTOR’S OBLIGATIONS
HEREUNDER.


SECTION 4.           DISCHARGE ONLY UPON PAYMENT IN FULL; REINSTATEMENT IN
CERTAIN CIRCUMSTANCES.  EACH OF THE GUARANTORS’ OBLIGATIONS HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL ALL GUARANTEED OBLIGATIONS SHALL HAVE BEEN
PAID IN FULL IN CASH (OTHER THAN UNLIQUIDATED OBLIGATIONS THAT HAVE NOT YET
ARISEN) AND THE COMMITMENTS AND ALL LETTERS OF CREDIT ISSUED UNDER THE CREDIT
AGREEMENT SHALL HAVE TERMINATED OR EXPIRED OR, IN THE CASE OF ALL LETTERS OF
CREDIT, ARE FULLY COLLATERALIZED ON TERMS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AT WHICH TIME, SUBJECT TO ALL THE FOREGOING CONDITIONS,
THE GUARANTEES MADE HEREUNDER SHALL BE TERMINATED.  IF AT ANY TIME ANY PAYMENT
OF THE PRINCIPAL OF OR INTEREST ON ANY LOAN, SECURED OBLIGATION OR ANY OTHER
AMOUNT PAYABLE BY THE BORROWER OR ANY OTHER PARTY UNDER THE CREDIT AGREEMENT,
ANY SWAP AGREEMENT, ANY BANKING SERVICES AGREEMENT OR ANY OTHER LOAN DOCUMENT IS
RESCINDED OR MUST BE OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF THE BORROWER OR OTHERWISE, EACH OF THE
GUARANTORS’ OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH PAYMENT SHALL BE
REINSTATED AS THOUGH SUCH PAYMENT HAD BEEN DUE BUT NOT MADE AT SUCH TIME.  THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT EACH OF THE GUARANTEED OBLIGATIONS
SHALL BE DUE AND PAYABLE IN THE SAME CURRENCY AS SUCH GUARANTEED OBLIGATION IS
DENOMINATED, BUT IF CURRENCY CONTROL OR EXCHANGE REGULATIONS ARE IMPOSED IN THE
COUNTRY WHICH ISSUES SUCH CURRENCY WITH THE RESULT THAT SUCH CURRENCY (THE
“ORIGINAL CURRENCY”) NO LONGER EXISTS OR THE RELEVANT GUARANTOR IS NOT ABLE TO
MAKE PAYMENT IN SUCH


 

 

4

--------------------------------------------------------------------------------



ORIGINAL CURRENCY, THEN ALL PAYMENTS TO BE MADE BY SUCH GUARANTOR HEREUNDER IN
SUCH CURRENCY SHALL INSTEAD BE MADE WHEN DUE IN DOLLARS IN AN AMOUNT EQUAL TO
THE DOLLAR AMOUNT (AS OF THE DATE OF PAYMENT) OF SUCH PAYMENT DUE, IT BEING THE
INTENTION OF THE PARTIES HERETO THAT EACH GUARANTOR TAKES ALL RISKS OF THE
IMPOSITION OF ANY SUCH CURRENCY CONTROL OR EXCHANGE REGULATIONS.


SECTION 5.           GENERAL WAIVERS; ADDITIONAL WAIVERS.


(A)           GENERAL WAIVERS.  EACH OF THE GUARANTORS IRREVOCABLY WAIVES
ACCEPTANCE HEREOF, PRESENTMENT, DEMAND OR ACTION ON DELINQUENCY, PROTEST, THE
BENEFIT OF ANY STATUTES OF LIMITATIONS AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY NOTICE NOT PROVIDED FOR HEREIN OR UNDER THE OTHER LOAN DOCUMENTS, AS
WELL AS ANY REQUIREMENT THAT AT ANY TIME ANY ACTION BE TAKEN BY ANY PERSON
AGAINST THE BORROWER, ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS, OR ANY
OTHER PERSON.


(B)           ADDITIONAL WAIVERS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EACH OF THE GUARANTORS HEREBY ABSOLUTELY, UNCONDITIONALLY, KNOWINGLY,
AND EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW:

(I)            ANY RIGHT IT MAY HAVE TO REVOKE THIS GUARANTY AS TO FUTURE
INDEBTEDNESS OR NOTICE OF ACCEPTANCE HEREOF;

(II)           (1) NOTICE OF ACCEPTANCE HEREOF; (2) NOTICE OF ANY LOANS, LETTERS
OF CREDIT OR OTHER FINANCIAL ACCOMMODATIONS MADE OR EXTENDED UNDER THE LOAN
DOCUMENTS OR THE CREATION OR EXISTENCE OF ANY GUARANTEED OBLIGATIONS; (3) NOTICE
OF THE AMOUNT OF THE GUARANTEED OBLIGATIONS, SUBJECT, HOWEVER, TO EACH
GUARANTOR’S RIGHT TO MAKE INQUIRY OF THE ADMINISTRATIVE AGENT AND THE HOLDERS OF
SECURED OBLIGATIONS TO ASCERTAIN THE AMOUNT OF THE GUARANTEED OBLIGATIONS AT ANY
REASONABLE TIME; (4) NOTICE OF ANY ADVERSE CHANGE IN THE FINANCIAL CONDITION OF
THE BORROWER OR OF ANY OTHER FACT THAT MIGHT INCREASE SUCH GUARANTOR’S RISK
HEREUNDER; (5) NOTICE OF PRESENTMENT FOR PAYMENT, DEMAND, PROTEST, AND NOTICE
THEREOF AS TO ANY INSTRUMENTS AMONG THE LOAN DOCUMENTS; (6) NOTICE OF ANY
DEFAULT OR EVENT OF DEFAULT; AND (7) ALL OTHER NOTICES (EXCEPT IF SUCH NOTICE IS
SPECIFICALLY REQUIRED TO BE GIVEN TO SUCH GUARANTOR HEREUNDER OR UNDER THE LOAN
DOCUMENTS) AND DEMANDS TO WHICH EACH GUARANTOR MIGHT OTHERWISE BE ENTITLED;

(III)          ITS RIGHT, IF ANY, TO REQUIRE THE ADMINISTRATIVE AGENT AND THE
OTHER HOLDERS OF SECURED OBLIGATIONS TO INSTITUTE SUIT AGAINST, OR TO EXHAUST
ANY RIGHTS AND REMEDIES WHICH THE ADMINISTRATIVE AGENT AND THE OTHER HOLDERS OF
SECURED OBLIGATIONS HAS OR MAY HAVE AGAINST, THE OTHER GUARANTORS OR ANY THIRD
PARTY, OR AGAINST ANY COLLATERAL PROVIDED BY THE OTHER GUARANTORS, OR ANY THIRD
PARTY; AND EACH GUARANTOR FURTHER WAIVES ANY DEFENSE ARISING BY REASON OF ANY
DISABILITY OR OTHER DEFENSE (OTHER THAN THE DEFENSE THAT THE GUARANTEED
OBLIGATIONS SHALL HAVE BEEN FULLY AND FINALLY PERFORMED AND INDEFEASIBLY PAID IN
FULL IN CASH) OF THE OTHER GUARANTORS OR BY REASON OF THE CESSATION FROM ANY
CAUSE WHATSOEVER OF THE LIABILITY OF THE OTHER GUARANTORS IN RESPECT THEREOF;

(IV)          (A) ANY RIGHTS TO ASSERT AGAINST THE ADMINISTRATIVE AGENT AND THE
OTHER HOLDERS OF SECURED OBLIGATIONS ANY DEFENSE (LEGAL OR EQUITABLE), SET-OFF,
COUNTERCLAIM, OR CLAIM WHICH SUCH GUARANTOR MAY NOW OR AT ANY TIME HEREAFTER
HAVE AGAINST THE OTHER GUARANTORS OR ANY OTHER PARTY LIABLE TO THE
ADMINISTRATIVE AGENT AND THE OTHER HOLDERS OF SECURED OBLIGATIONS; (B) ANY
DEFENSE, SET-OFF, COUNTERCLAIM, OR CLAIM, OF ANY KIND OR NATURE, ARISING
DIRECTLY OR INDIRECTLY FROM THE PRESENT OR FUTURE LACK OF PERFECTION,
SUFFICIENCY, VALIDITY, OR ENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR ANY
SECURITY THEREFOR; (C) ANY DEFENSE SUCH GUARANTOR HAS TO PERFORMANCE HEREUNDER,
AND ANY RIGHT SUCH GUARANTOR HAS TO BE EXONERATED, ARISING BY REASON OF:  (1)
THE IMPAIRMENT OR SUSPENSION OF THE ADMINISTRATIVE AGENT’S AND THE OTHER HOLDERS
OF SECURED OBLIGATIONS’ RIGHTS OR REMEDIES AGAINST THE OTHER GUARANTOR OF THE
GUARANTEED OBLIGATIONS; (2) THE

 

 

5

--------------------------------------------------------------------------------


ALTERATION BY THE ADMINISTRATIVE AGENT AND THE OTHER HOLDERS OF SECURED
OBLIGATIONS OF THE GUARANTEED OBLIGATIONS; (3) ANY DISCHARGE OF THE OTHER
GUARANTORS’ OBLIGATIONS TO THE ADMINISTRATIVE AGENT AND THE OTHER HOLDERS OF
SECURED OBLIGATIONS BY OPERATION OF LAW AS A RESULT OF THE ADMINISTRATIVE
AGENT’S AND THE OTHER HOLDERS OF SECURED OBLIGATIONS’ INTERVENTION OR OMISSION;
OR (4) THE ACCEPTANCE BY THE ADMINISTRATIVE AGENT AND THE OTHER HOLDERS OF
SECURED OBLIGATIONS OF ANYTHING IN PARTIAL SATISFACTION OF THE GUARANTEED
OBLIGATIONS; AND (D) THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING SUCH
GUARANTOR’S LIABILITY HEREUNDER OR THE ENFORCEMENT THEREOF, AND ANY ACT WHICH
SHALL DEFER OR DELAY THE OPERATION OF ANY STATUTE OF LIMITATIONS APPLICABLE TO
THE GUARANTEED OBLIGATIONS SHALL SIMILARLY OPERATE TO DEFER OR DELAY THE
OPERATION OF SUCH STATUTE OF LIMITATIONS APPLICABLE TO SUCH GUARANTOR’S
LIABILITY HEREUNDER; AND

(V)           ANY DEFENSE ARISING BY REASON OF OR DERIVING FROM (A) ANY CLAIM OR
DEFENSE BASED UPON AN ELECTION OF REMEDIES BY THE ADMINISTRATIVE AGENT AND THE
HOLDERS OF SECURED OBLIGATIONS; OR (B) ANY ELECTION BY THE ADMINISTRATIVE AGENT
AND THE OTHER HOLDERS OF SECURED OBLIGATIONS UNDER THE BANKRUPTCY CODE, TO LIMIT
THE AMOUNT OF, OR ANY COLLATERAL SECURING, ITS CLAIM AGAINST THE GUARANTORS.


SECTION 6.           SUBORDINATION OF SUBROGATION.  UNTIL THE GUARANTEED
OBLIGATIONS HAVE BEEN FULLY AND FINALLY PERFORMED AND INDEFEASIBLY PAID IN FULL
IN CASH (OTHER THAN UNLIQUIDATED OBLIGATIONS), THE GUARANTORS (I) SHALL HAVE NO
RIGHT OF SUBROGATION WITH RESPECT TO SUCH GUARANTEED OBLIGATIONS AND (II) WAIVE
ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE ISSUING BANK, ANY OF THE HOLDERS OF
SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT NOW HAVE OR MAY HEREAFTER HAVE
AGAINST THE BORROWER, ANY ENDORSER OR ANY GUARANTOR OF ALL OR ANY PART OF THE
SECURED OBLIGATIONS OR ANY OTHER PERSON, AND UNTIL SUCH TIME THE GUARANTORS
WAIVE ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY OR
COLLATERAL GIVEN TO THE HOLDERS OF SECURED OBLIGATIONS, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT TO SECURE THE PAYMENT OR PERFORMANCE OF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS OR ANY OTHER LIABILITY OF THE BORROWER TO THE HOLDERS
OF SECURED OBLIGATIONS, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT.  SHOULD
ANY GUARANTOR HAVE THE RIGHT, NOTWITHSTANDING THE FOREGOING, TO EXERCISE ITS
SUBROGATION RIGHTS, EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY (A)
SUBORDINATES ANY AND ALL RIGHTS AT LAW OR IN EQUITY TO SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION, INDEMNIFICATION OR SET OFF THAT SUCH
GUARANTOR MAY HAVE TO THE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS
UNTIL THE GUARANTEED OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL IN CASH (OTHER
THAN UNLIQUIDATED OBLIGATIONS) AND (B) WAIVES ANY AND ALL DEFENSES AVAILABLE TO
A SURETY, GUARANTOR OR ACCOMMODATION CO-OBLIGOR UNTIL THE GUARANTEED OBLIGATIONS
ARE INDEFEASIBLY PAID IN FULL IN CASH (OTHER THAN UNLIQUIDATED OBLIGATIONS THAT
HAVE NOT YET ARISEN).  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS
SUBORDINATION IS INTENDED TO BENEFIT THE ADMINISTRATIVE AGENT AND THE HOLDERS OF
SECURED OBLIGATIONS AND SHALL NOT LIMIT OR OTHERWISE AFFECT SUCH GUARANTOR’S
LIABILITY HEREUNDER OR THE ENFORCEABILITY OF THIS GUARANTY, AND THAT THE
ADMINISTRATIVE AGENT, THE HOLDERS OF SECURED OBLIGATIONS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND
AGREEMENTS SET FORTH IN THIS SECTION 6.


SECTION 7.           CONTRIBUTION WITH RESPECT TO GUARANTEED OBLIGATIONS.


(A)           TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE A PAYMENT UNDER THIS
GUARANTY (A “GUARANTOR PAYMENT”) WHICH, TAKING INTO ACCOUNT ALL OTHER GUARANTOR
PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE BY ANY OTHER GUARANTOR, EXCEEDS
THE AMOUNT WHICH OTHERWISE WOULD HAVE BEEN PAID BY OR ATTRIBUTABLE TO SUCH
GUARANTOR IF EACH GUARANTOR HAD PAID THE AGGREGATE GUARANTEED OBLIGATIONS
SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME PROPORTION AS SUCH GUARANTOR’S
“ALLOCABLE AMOUNT” (AS DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH
GUARANTOR PAYMENT) BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE
GUARANTORS AS DETERMINED IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR
PAYMENT, THEN, FOLLOWING INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE GUARANTOR
PAYMENT AND THE GUARANTEED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS THAT
HAVE NOT YET ARISEN), AND ALL COMMITMENTS AND


 

 

6

--------------------------------------------------------------------------------


 


LETTERS OF CREDIT HAVE TERMINATED OR EXPIRED OR, IN THE CASE OF ALL LETTERS OF
CREDIT, ARE FULLY COLLATERALIZED ON TERMS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND THE CREDIT AGREEMENT, THE SWAP AGREEMENTS AND THE
BANKING SERVICES AGREEMENTS HAVE TERMINATED, SUCH GUARANTOR SHALL BE ENTITLED TO
RECEIVE CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY,
EACH OTHER GUARANTOR FOR THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR
RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR
PAYMENT.


(B)           AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY
GUARANTOR SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM WHICH COULD THEN BE
RECOVERED FROM SUCH GUARANTOR UNDER THIS GUARANTY WITHOUT RENDERING SUCH CLAIM
VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR
UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


(C)           THIS SECTION 7 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS OF
THE GUARANTORS, AND NOTHING SET FORTH IN THIS SECTION 7 IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF THE GUARANTORS, JOINTLY AND SEVERALLY, TO PAY ANY
AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THIS GUARANTY.


(D)           THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE GUARANTOR OR GUARANTORS
TO WHICH SUCH CONTRIBUTION AND INDEMNIFICATION IS OWING.


(E)           THE RIGHTS OF THE INDEMNIFYING GUARANTORS AGAINST OTHER GUARANTORS
UNDER THIS SECTION 7 SHALL BE EXERCISABLE UPON THE FULL AND INDEFEASIBLE PAYMENT
OF THE GUARANTEED OBLIGATIONS IN CASH (OTHER THAN UNLIQUIDATED OBLIGATIONS THAT
HAVE NOT YET ARISEN) AND THE TERMINATION OR EXPIRY (OR IN THE CASE OF ALL
LETTERS OF CREDIT FULL COLLATERALIZATION), ON TERMS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, OF THE COMMITMENTS AND ALL LETTERS OF CREDIT ISSUED UNDER
THE CREDIT AGREEMENT AND THE TERMINATION OF THE CREDIT AGREEMENT, THE SWAP
AGREEMENTS AND THE BANKING SERVICES AGREEMENTS.


SECTION 8.           STAY OF ACCELERATION.  IF ACCELERATION OF THE TIME FOR
PAYMENT OF ANY AMOUNT PAYABLE BY THE BORROWER UNDER THE CREDIT AGREEMENT, ANY
COUNTERPARTY TO ANY SWAP AGREEMENT, ANY BANKING SERVICES AGREEMENT OR ANY OTHER
LOAN DOCUMENT IS STAYED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE
BORROWER OR ANY OF ITS AFFILIATES, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO
ACCELERATION UNDER THE TERMS OF THE CREDIT AGREEMENT, ANY SWAP AGREEMENT, ANY
BANKING SERVICES AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NONETHELESS BE
PAYABLE BY EACH OF THE GUARANTORS HEREUNDER FORTHWITH ON DEMAND BY THE
ADMINISTRATIVE AGENT.


SECTION 9.           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO
ANY PARTY HEREUNDER SHALL BE GIVEN IN THE MANNER PRESCRIBED IN SECTION 9.01 OF
THE CREDIT AGREEMENT WITH RESPECT TO THE ADMINISTRATIVE AGENT AT ITS NOTICE
ADDRESS THEREIN AND, WITH RESPECT TO ANY GUARANTOR, IN THE CARE OF THE BORROWER
AT THE ADDRESS OF THE BORROWER SET FORTH IN THE CREDIT AGREEMENT, OR SUCH OTHER
ADDRESS OR TELECOPY NUMBER AS SUCH PARTY MAY HEREAFTER SPECIFY FOR SUCH PURPOSE
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.01 OF THE CREDIT AGREEMENT.


SECTION 10.         NO WAIVERS.  NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT
OR ANY HOLDER OF SECURED OBLIGATIONS IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES PROVIDED IN
THIS GUARANTY, THE CREDIT AGREEMENT, ANY SWAP AGREEMENT, ANY BANKING SERVICES
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES PROVIDED BY LAW.

 

7

--------------------------------------------------------------------------------



SECTION 11.         SUCCESSORS AND ASSIGNS.  THIS GUARANTY IS FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED OBLIGATIONS AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, PROVIDED, THAT NO GUARANTOR SHALL
HAVE ANY RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE CONSENT
OF THE ADMINISTRATIVE AGENT, AND ANY SUCH ASSIGNMENT IN VIOLATION OF THIS
SECTION 11 SHALL BE NULL AND VOID; AND IN THE EVENT OF AN ASSIGNMENT OF ANY
AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT, ANY SWAP AGREEMENT, ANY BANKING
SERVICES AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE RESPECTIVE
TERMS THEREOF, THE RIGHTS HEREUNDER, TO THE EXTENT APPLICABLE TO THE
INDEBTEDNESS SO ASSIGNED, MAY BE TRANSFERRED WITH SUCH INDEBTEDNESS. THIS
GUARANTY SHALL BE BINDING UPON EACH OF THE GUARANTORS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


SECTION 12.         CHANGES IN WRITING.  OTHER THAN IN CONNECTION WITH THE
ADDITION OF ADDITIONAL SUBSIDIARIES, WHICH BECOME PARTIES HERETO BY EXECUTING A
GUARANTY SUPPLEMENT HERETO IN THE FORM ATTACHED AS ANNEX I, NEITHER THIS
GUARANTY NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR
TERMINATED ORALLY, BUT ONLY IN WRITING SIGNED BY EACH OF THE GUARANTORS AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS UNDER THE CREDIT
AGREEMENT.


SECTION 13.         GOVERNING LAW; JURISDICTION.


(A)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(B)           EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9 OF THIS GUARANTY, AND
EACH OF THE GUARANTORS HEREBY APPOINTS THE BORROWER AS ITS AGENT FOR SERVICE OF
PROCESS.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


SECTION 14.         WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN


 

 

8

--------------------------------------------------------------------------------



DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO
THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


SECTION 15.         NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS GUARANTY.  IN THE
EVENT AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS GUARANTY
SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS GUARANTY.


SECTION 16.         TAXES, EXPENSES OF ENFORCEMENT, ETC.


(A)           TAXES.

(I)            ALL PAYMENTS BY ANY GUARANTOR TO OR FOR THE ACCOUNT OF ANY
LENDER, THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR ANY OTHER HOLDER OF
SECURED OBLIGATIONS HEREUNDER OR UNDER ANY PROMISSORY NOTE OR APPLICATION FOR A
LETTER OF CREDIT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
AND ALL TAXES.  IF ANY GUARANTOR SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES
FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER, THE ISSUING BANK,
THE ADMINISTRATIVE AGENT OR ANY OTHER HOLDER OF SECURED OBLIGATIONS, (A) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 16(A)) SUCH LENDER, THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR
ANY OTHER HOLDER OF SECURED OBLIGATIONS (AS THE CASE MAY BE) RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B)
SUCH GUARANTOR SHALL MAKE SUCH DEDUCTIONS, (C) SUCH GUARANTOR SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND
(D) SUCH GUARANTOR SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL COPY
OF A RECEIPT EVIDENCING PAYMENT THEREOF WITHIN THIRTY (30) DAYS AFTER SUCH
PAYMENT IS MADE.

(II)           IN ADDITION, THE GUARANTORS HEREBY AGREE TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER
ANY PROMISSORY NOTE OR APPLICATION FOR A LETTER OF CREDIT OR FROM THE EXECUTION
OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS GUARANTY OR ANY PROMISSORY
NOTE OR APPLICATION FOR A LETTER OF CREDIT (“OTHER TAXES”).

(III)          THE GUARANTORS HEREBY AGREE TO INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, EACH LENDER AND ANY OTHER HOLDER OF SECURED OBLIGATIONS
FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 16(A)) PAID
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK, SUCH LENDER OR SUCH OTHER HOLDER
OF SECURED OBLIGATIONS AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER THIS
INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS OF THE DATE THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, SUCH LENDER OR SUCH OTHER HOLDER OF
SECURED OBLIGATIONS MAKES DEMAND THEREFOR.

(IV)          BY ACCEPTING THE BENEFITS HEREOF, EACH FOREIGN LENDER AGREES THAT
IT WILL COMPLY WITH SECTION 2.17(E) OF THE CREDIT AGREEMENT.

 

9

--------------------------------------------------------------------------------



(B)           EXPENSES OF ENFORCEMENT, ETC.  SUBJECT TO THE TERMS OF THE CREDIT
AGREEMENT, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT THE LENDERS SHALL HAVE
THE RIGHT AT ANY TIME TO DIRECT THE ADMINISTRATIVE AGENT TO COMMENCE ENFORCEMENT
PROCEEDINGS WITH RESPECT TO THE GUARANTEED OBLIGATIONS.  THE GUARANTORS AGREE TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED OBLIGATIONS FOR
ANY COSTS AND OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT AND THE HOLDERS OF
SECURED OBLIGATIONS, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE
AGENT OR THE HOLDERS OF SECURED OBLIGATIONS) PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT OR ANY HOLDERS OF SECURED OBLIGATIONS IN CONNECTION WITH
THE COLLECTION AND ENFORCEMENT OF AMOUNTS DUE UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THIS GUARANTY.  THE ADMINISTRATIVE AGENT AGREES
TO DISTRIBUTE PAYMENTS RECEIVED FROM ANY OF THE GUARANTORS HEREUNDER TO THE
HOLDERS OF SECURED OBLIGATIONS ON A PRO RATA BASIS FOR APPLICATION IN ACCORDANCE
WITH THE TERMS OF THE CREDIT AGREEMENT.


SECTION 17.         SETOFF.  AT ANY TIME AFTER ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS HAVE BECOME DUE AND PAYABLE (BY ACCELERATION OR OTHERWISE), EACH
HOLDER OF SECURED OBLIGATIONS AND THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE
TO ANY GUARANTOR AND REGARDLESS OF THE ACCEPTANCE OF ANY SECURITY OR COLLATERAL
FOR THE PAYMENT HEREOF, SET OFF AND APPLY TOWARD THE PAYMENT OF ALL OR ANY PART
OF THE GUARANTEED OBLIGATIONS ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY DENOMINATED AT ANY TIME
HELD) AND OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH HOLDER OF SECURED
OBLIGATIONS OR THE ADMINISTRATIVE AGENT OR ANY OF THEIR AFFILIATES TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY GUARANTOR AGAINST ANY OF AND ALL THE GUARANTEED
OBLIGATIONS, IRRESPECTIVE OF WHETHER OR NOT SUCH HOLDER OF SECURED OBLIGATIONS
OR THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND UNDER THIS GUARANTY AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH HOLDER OF
SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH
SUCH HOLDER OF SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT MAY HAVE.


SECTION 18.         FINANCIAL INFORMATION.  EACH GUARANTOR HEREBY ASSUMES
RESPONSIBILITY FOR KEEPING ITSELF INFORMED OF THE FINANCIAL CONDITION OF THE
BORROWER, THE OTHER GUARANTORS AND ANY AND ALL ENDORSERS AND/OR OTHER GUARANTORS
OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS, AND OF ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NONPAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, THAT DILIGENT INQUIRY WOULD REVEAL, AND EACH GUARANTOR HEREBY AGREES
THAT NONE OF THE HOLDERS OF SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT
SHALL HAVE ANY DUTY TO ADVISE SUCH GUARANTOR OF INFORMATION KNOWN TO ANY OF THEM
REGARDING SUCH CONDITION OR ANY SUCH CIRCUMSTANCES.  IN THE EVENT ANY HOLDER OF
SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION,
UNDERTAKES AT ANY TIME OR FROM TIME TO TIME TO PROVIDE ANY SUCH INFORMATION TO A
GUARANTOR, SUCH HOLDER OF SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT SHALL
BE UNDER NO OBLIGATION (I) TO UNDERTAKE ANY INVESTIGATION NOT A PART OF ITS
REGULAR BUSINESS ROUTINE, (II) TO DISCLOSE ANY INFORMATION WHICH SUCH HOLDER OF
SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT, PURSUANT TO ACCEPTED OR
REASONABLE COMMERCIAL FINANCE OR BANKING PRACTICES, WISHES TO MAINTAIN
CONFIDENTIAL OR (III) TO MAKE ANY OTHER OR FUTURE DISCLOSURES OF SUCH
INFORMATION OR ANY OTHER INFORMATION TO SUCH GUARANTOR.


SECTION 19.         SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
GUARANTY SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS GUARANTY SHALL BE PROHIBITED BY OR
INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS GUARANTY.


SECTION 20.         MERGER.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT OF
EACH OF THE GUARANTORS WITH RESPECT TO THE MATTERS CONTAINED HEREIN AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR OR


 

 

10

--------------------------------------------------------------------------------



CONTEMPORANEOUS AGREEMENTS, OR SUBSEQUENT ORAL AGREEMENTS, BETWEEN EACH SUCH
GUARANTOR AND ANY HOLDER OF SECURED OBLIGATIONS OR THE ADMINISTRATIVE AGENT.


SECTION 21.         HEADINGS.  SECTION HEADINGS IN THIS GUARANTY ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT GOVERN THE INTERPRETATION OF ANY
PROVISION OF THIS GUARANTY.


SECTION 22.         JUDGMENT CURRENCY.  FOR THE PURPOSES OF OBTAINING JUDGMENT
IN ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE FROM ANY GUARANTOR HEREUNDER
IN THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE “SPECIFIED CURRENCY”) INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD
PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY AT THE ADMINISTRATIVE
AGENT’S MAIN NEW YORK OFFICE ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL,
NON-APPEALABLE JUDGMENT IS GIVEN.  THE OBLIGATIONS OF EACH GUARANTOR IN RESPECT
OF ANY SUM DUE HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER
THAN THE SPECIFIED CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE
BUSINESS DAY FOLLOWING RECEIPT BY ANY HOLDER OF SECURED OBLIGATIONS (INCLUDING
THE ADMINISTRATIVE AGENT), AS THE CASE MAY BE, OF ANY SUM ADJUDGED TO BE SO DUE
IN SUCH OTHER CURRENCY SUCH HOLDER OF SECURED OBLIGATIONS (INCLUDING THE
ADMINISTRATIVE AGENT), AS THE CASE MAY BE, MAY IN ACCORDANCE WITH NORMAL,
REASONABLE BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO SUCH HOLDER OF SECURED OBLIGATIONS (INCLUDING THE
ADMINISTRATIVE AGENT), AS THE CASE MAY BE, IN THE SPECIFIED CURRENCY, EACH
GUARANTOR AGREES, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
HOLDER OF SECURED OBLIGATIONS (INCLUDING THE ADMINISTRATIVE AGENT), AS THE CASE
MAY BE, AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE SPECIFIED CURRENCY SO
PURCHASED EXCEEDS (A) THE SUM ORIGINALLY DUE TO ANY HOLDER OF SECURED
OBLIGATIONS (INCLUDING THE ADMINISTRATIVE AGENT), AS THE CASE MAY BE, IN THE
SPECIFIED CURRENCY AND (B) AMOUNTS SHARED WITH OTHER HOLDERS OF SECURED
OBLIGATIONS AS A RESULT OF ALLOCATIONS OF SUCH EXCESS AS A DISPROPORTIONATE
PAYMENT TO SUCH OTHER HOLDER OF SECURED OBLIGATIONS UNDER SECTION 2.18 OF THE
CREDIT AGREEMENT, SUCH HOLDER OF SECURED OBLIGATIONS (INCLUDING THE
ADMINISTRATIVE AGENT), AS THE CASE MAY BE, AGREES, BY ACCEPTING THE BENEFITS
HEREOF, TO REMIT SUCH EXCESS TO SUCH GUARANTOR.

 

[SIGNATURE PAGES TO FOLLOW]

 

11

--------------------------------------------------------------------------------


 

 

WALKAWAY, INC., as an Initial Guarantor

 

 

 

By:

/s/ Paul Hennessy

 

 

Name:

Paul Hennessy

 

Title:

President

 

 

 

PRICELINE.COM AUTO SERVICES, LLC, as an
Initial Guarantor

 

by PRICELINE.COM INCORPORATED, as
Managing Member

 

 

 

By:

/s/ Robert J. Mylod, Jr.

 

 

Name:

Robert J. Mylod, Jr.

 

Title:

Chief Financial Officer

 

 

 

ALLPRICE HOLDINGS, INC., as an Initial
Guarantor

 

 

 

By:

/s/ Glenn Fogel

 

 

Name:

Glenn Fogel

 

Title:

President

 

 

 

PRICELINE.COM EUROPE HOLDCO, INC., as an
Initial Guarantor

 

 

 

By:

/s/ Glenn Fogel

 

 

Name:

Glenn Fogel

 

Title:

Chief Executive Officer

 

 

 

MTG.COM, INC., as an Initial Guarantor

 

 

 

By:

/s/ Paul Hennessy

 

 

Name:

Paul Hennessy

 

Title:

President

 

 

 

PCLN ASIA, INC., as an Initial Guarantor

 

 

 

By:

/s/ Glenn Fogel

 

 

Name:

Glenn Fogel

 

Title:

President

 

SIGNATURE PAGE TO GUARANTY

 

--------------------------------------------------------------------------------


 

 

PRICELINE.COM CANADA, INC., as an Initial
Guarantor

 

 

 

By:

/s/ Chris Soder

 

 

Name:

Chris Soder

 

Title:

President

 

 

 

LOWESTFARE.COM INCORPORATED, as an
Initial Guarantor

 

 

 

By:

/s/ Chris Soder

 

 

Name:

 Chris Soder

 

Title:

 President

 

 

 

TRAVELWEB LLC, as an Initial Guarantor

 

By LOWESTFARE.COM INCORPORATED, as
Managing Member

 

 

 

By:

/s/ Chris Soder

 

 

Name:

 Chris Soder

 

Title:

 President

 

SIGNATURE PAGE TO GUARANTY

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

By:

/s/ Edmond F. Thompson

 

Name:

Edmond F. Thompson

Title:

SVP

 

SIGNATURE PAGE TO GUARANTY

 

--------------------------------------------------------------------------------